 
 
I 
111th CONGRESS 1st Session 
H. R. 3160 
IN THE HOUSE OF REPRESENTATIVES 
 
July 9, 2009 
Mr. Smith of New Jersey introduced the following bill; which was referred to the Committee on Appropriations 
 
A BILL 
Making appropriations for foreign assistance to Israel for fiscal year 2010. 
 
 
That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2010, and for other purposes, namely:  
IBilateral economic assistance 
Department of state Nonproliferation, anti-terrorism, demining and related programsFunds appropriated for fiscal year 2010 for a voluntary contribution to the International Atomic Energy Agency under section 301 of the Foreign Assistance Act of 1961 may be made available to that Agency only if the Secretary of State determines (and so reports to the Congress) that Israel is not being denied its right to participate in the activities of that Agency. Migration and refugee assistanceFor necessary expenses to enable the Secretary of State to provide, as authorized by law, not less than $25,000,000 for refugees resettling in Israel, to remain available until expended.  
IIInternational security assistance 
Funds appropriated to the president Foreign military financing programFor necessary expenses for grants only for Israel to enable the President to carry out the provisions of section 23 of the Arms Export Control Act, $2,220,000,000: Provided, That to expedite the provision of assistance to Israel, the Secretary of State may use the funds appropriated under this heading to procure defense articles and services to enhance the capacity of Israel’s security forces: Provided further, That the Department of State shall consult with the Committees on Appropriations prior to exercising the authority contained in the previous proviso: Provided further, That the funds appropriated by this paragraph for Israel shall be disbursed within 30 days of the enactment of this Act: Provided further, That to the extent that the Government of Israel requests that funds be used for such purposes, grants made available for Israel by this paragraph shall, as agreed by the United States and Israel, be available for advanced weapons systems, of which not less than $583,860,000 shall be available for the procurement in Israel of defense articles and defense services, including research and development: Provided further, That funds appropriated or otherwise made available by this paragraph shall be non-repayable notwithstanding any requirement in section 23 of the Arms Export Control Act: Provided further, That funds made available under this paragraph shall be obligated upon apportionment in accordance with paragraph (5)(C) of title 31, United States Code, section 1501(a): Provided further, That none of the funds made available under this paragraph, except those specified in the fourth proviso under this heading, shall be available to finance the procurement of defense articles, defense services, or design and construction services that are not sold by the United States Government under the Arms Export Control Act unless Israel has first signed an agreement with the United States Government specifying the conditions under which such procurements may be financed with such funds: Provided further, That all country and funding level increases in allocations shall be submitted through the regular notification procedures of section 7015 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2010: Provided further, That funds made available in this paragraph may be used, notwithstanding any other provision of law, for demining, the clearance of unexploded ordnance, and related activities, and may include activities implemented through nongovernmental and international organizations: Provided further, That funds appropriated in this paragraph shall be expended at the minimum rate necessary to make timely payment for defense articles and services.  
IIIGeneral provisions 
301.Availability of fundsNo part of any appropriation contained in this Act shall remain available for obligation after the expiration of the current fiscal year unless expressly so provided in this Act: Provided, That funds appropriated for the purposes of chapters 1, 8, 11, and 12 of part I, section 661, section 667, chapters 4, 5, 6, 8, and 9 of part II of the Foreign Assistance Act of 1961, section 23 of the Arms Export Control Act shall remain available for an additional 4 years from the date on which the availability of such funds would otherwise have expired, if such funds are initially obligated before the expiration of their respective periods of availability contained in this Act: Provided further, That, notwithstanding any other provision of this Act, any funds made available for the purposes of chapter 1 of part I and chapter 4 of part II of the Foreign Assistance Act of 1961 which are allocated or obligated for cash disbursements in order to address balance of payments or economic policy reform objectives, shall remain available until expended. 
302.Applicability of general limitationsThe pertinent limitations and restrictions on the availability and use of funds set forth in the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2010 shall apply to the appropriations provided in this Act.  
303.Arab league boycott of israelIt is the sense of the Congress that— 
(1)the Arab League boycott of Israel, and the secondary boycott of American firms that have commercial ties with Israel, is an impediment to peace in the region and to United States investment and trade in the Middle East and North Africa;  
(2)the Arab League boycott, which was regrettably reinstated in 1997, should be immediately and publicly terminated, and the Central Office for the Boycott of Israel immediately disbanded;  
(3)all Arab League states should normalize relations with their neighbor Israel;  
(4)the President and the Secretary of State should continue to vigorously oppose the Arab League boycott of Israel and find concrete steps to demonstrate that opposition by, for example, taking into consideration the participation of any recipient country in the boycott when determining to sell weapons to said country; and  
(5)the President should report to Congress annually on specific steps being taken by the United States to encourage Arab League states to normalize their relations with Israel to bring about the termination of the Arab League boycott of Israel, including those to encourage allies and trading partners of the United States to enact laws prohibiting businesses from complying with the boycott and penalizing businesses that do comply.  
304.Palestinian statehood 
(a)Limitation on assistanceNone of the funds appropriated under this Act, or under titles III through VI of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2010, may be provided to support a Palestinian state unless the Secretary of State determines and certifies to the appropriate congressional committees that— 
(1)the governing entity of a new Palestinian state— 
(A)has demonstrated a firm commitment to peaceful co-existence with the State of Israel;  
(B)is taking appropriate measures to counter terrorism and terrorist financing in the West Bank and Gaza, including the dismantling of terrorist infrastructures, and is cooperating with appropriate Israeli and other appropriate security organizations; and  
(2)the Palestinian Authority (or the governing entity of a new Palestinian state) is working with other countries in the region to vigorously pursue efforts to establish a just, lasting, and comprehensive peace in the Middle East that will enable Israel and an independent Palestinian state to exist within the context of full and normal relationships, which should include— 
(A)termination of all claims or states of belligerency;  
(B)respect for and acknowledgment of the sovereignty, territorial integrity, and political independence of every state in the area through measures including the establishment of demilitarized zones;  
(C)their right to live in peace within secure and recognized boundaries free from threats or acts of force;  
(D)freedom of navigation through international waterways in the area; and  
(E)a framework for achieving a just settlement of the refugee problem.  
(b)Sense of congressIt is the sense of Congress that the governing entity should enact a constitution assuring the rule of law, an independent judiciary, and respect for human rights for its citizens, and should enact other laws and regulations assuring transparent and accountable governance.  
(c)WaiverThe President may waive subsection (a) if he determines that it is important to the national security interests of the United States to do so.  
(d)ExemptionThe restriction in subsection (a) shall not apply to assistance intended to help reform the Palestinian Authority and affiliated institutions, or the governing entity, in order to help meet the requirements of subsection (a), consistent with the provisions of section 7040 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2010 (Limitation on Assistance to the Palestinian Authority).  
305.Restrictions concerning the palestinian authorityNone of the funds appropriated under this Act, or under titles II through VI of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2010, may be obligated or expended to create in any part of Jerusalem a new office of any department or agency of the United States Government for the purpose of conducting official United States Government business with the Palestinian Authority over Gaza and Jericho or any successor Palestinian governing entity provided for in the Israel-PLO Declaration of Principles: Provided, That this restriction shall not apply to the acquisition of additional space for the existing Consulate General in Jerusalem: Provided further, That meetings between officers and employees of the United States and officials of the Palestinian Authority, or any successor Palestinian governing entity provided for in the Israel-PLO Declaration of Principles, for the purpose of conducting official United States Government business with such authority should continue to take place in locations other than Jerusalem. As has been true in the past, officers and employees of the United States Government may continue to meet in Jerusalem on other subjects with Palestinians (including those who now occupy positions in the Palestinian Authority), have social contacts, and have incidental discussions.  
This Act may be cited as the Israel Foreign Assistance Appropriations Act, 2010.  
 
